Citation Nr: 1829013	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-21 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. What rating is warranted for tension headaches since May 1, 2011?

2. What rating is warranted for left knee osteoarthritis since May 1, 2011?

3. What rating is warranted for a right knee strain since May 1, 2011?

4. What rating is warranted for allergic rhinitis since May 1, 2011?

5. What rating is warranted for hypertension since May 1, 2011?

6. What rating is warranted for a dry eye syndrome since May 1, 2011?

7. What rating is warranted for bilateral pinguecula since May 1, 2011?

8. What rating is warranted for a right shoulder strain since May 1, 2011? 


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was previously represented by a private attorney.  In May 2015, prior to certification, this representative submitted notice that he was withdrawing representation and that the Veteran had been notified. See 38 C.F.R. § 14.631(c) (2017). Hence, the Veteran is not represented at this time. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issues of entitlement to increased ratings for tension headaches, left knee osteoarthritis, a right knee strain, allergic rhinitis, and a right shoulder strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The disability picture related to the Veteran's hypertension more nearly approximates a history of diastolic pressure predominantly 100 or more requiring continuous medication for control. 

2. The Veteran's dry eye syndrome is not manifested by visual impairment, incapacitating episodes, or a disorder of the lacrimal apparatus. 

3. The Veteran's bilateral pinguecula is not manifested by one characteristic of disfigurement. 


CONCLUSIONS OF LAW

1. Since May 1, 2011, the criteria for a 10 percent rating, and no more, for hypertension are met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2012). 

2. Since May 1, 2011, the criteria for a compensable rating for dry eye syndrome have not been met. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.20, 4.79, Diagnostic Codes 6001, 6025, 6066 (2017). 

3. Since May 1, 2011, the criteria for a compensable rating for bilateral pinguecula have not been met. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.79, Diagnostic Code 6037, 4.118, Diagnostic Code 7800 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Hypertension

In August 2012, VA granted entitlement to service connection for hypertension and assigned a noncompensable rating effective May 1, 2011. The Veteran disagreed and perfected this appeal. 

A 10 percent rating is assigned for hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure predominantly 160 or more, or it is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101. 

A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more; or systolic pressure predominantly 200 or more. Id.

The Veteran underwent a VA examination in January 2011, prior to separation from service. She reported that she was not currently receiving any treatment for hypertension. Blood pressure readings were 120/84, 140/96 and 138/96. Additional readings were taken on January 12, 2011 and were 136/104, 140/100, and 130/98. Readings taken the following date were 122/82, 126/90 and 122/88. 

Records from a military treatment facility dated in May 2013 show a blood pressure reading of 147/102. Her blood pressure was not at goal and she was to restart Lisinopril at a low dose. A September 2014 VA record indicates that her hypertension control was suboptimal and Amlodipine was added. 

The Veteran underwent a VA examination in March 2015. At that time, she was taking two medications for hypertension. Her blood pressure readings were 154/95, 134/96, and 138/86, with an average blood pressure reading of 142/92. The examiner indicated there was not a history of diastolic blood pressure elevation to predominantly 100 or more. 

On review, the Veteran had elevated blood pressure readings, to include diastolic pressures measured at 100 or more, prior to separation from service. Treatment records show continued elevated readings and the Veteran is currently taking two medications in an effort to control her condition. Resolving reasonable doubt in her favor, the disability picture more nearly approximates the criteria for a 10 percent rating. 

There is no evidence of diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  Hence, entitlement to a 20 percent rating is not warranted at any time during the appeal period. 38 C.F.R. § 4.104.

Dry eye syndrome

In August 2012, VA granted entitlement to service connection for a dry eye syndrome and assigned a noncompensable rating effective May 1, 2011. The Veteran disagreed and perfected this appeal. 

The rating schedule does not contain a diagnostic code specifically addressing dry eye syndrome and the RO evaluated the condition as analogous to keratopathy. See 38 C.F.R. §§ 4.20, 4.79, Diagnostic Code 6001 (2017). Under the General Rating Formula for Diagnostic Codes 6000 through 6009, the disorder is to be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation. A 10 percent rating is assigned with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months. Id. For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. Id. at Note. 

The Veteran underwent a VA eye examination in January 2011. She reported a history of a dry eye syndrome since 2008. The symptoms cause difficulty driving and using a computer. She denied any incapacitating episodes in the prior 12 months. Treatment was to use "Refresh Plus" as needed (approximately twice per day). On physical examination, the Veteran's corrected vision was 20/20 distance and near in both eyes. There was no evidence of chronic conjunctivitis. Slit lamp examination revealed an instant tear break-up time. The diagnosis was a dry eye syndrome. The subjective factors were pain, redness, glare, sensitivity to light, distorted vision and blurred vision. The objective factor was an instant tear break-up time.

The Veteran underwent an additional VA eye examination in March 2015. She uses artificial tears four times a day. On physical examination, her corrected distance and near vision was to 20/40 or better in both eyes. There was no visual field defect. Pertinent physical findings were listed as reduced tear meniscus both eyes, normal tear break-up time, and no blepharitis. There were normal intraocular pressures and minimal cupping of the optic nerves. There were no incapacitating episodes attributable to any eye condition. The examiner indicated that the Veteran experienced symptomatic dry eyes without associated loss of visual function. She also had chronic eye irritation related to the dry eyes. 

VA outpatient records shows complaints of dry eyes and continued treatment with artificial tears. 

On review, the Veteran's dry eye syndrome is not manifested by any incapacitating episodes nor does it cause a compensable impairment of visual acuity. While she reported some distorted and blurred vision, both examinations show corrected near and distance vision to 20/40 or better. See 38 C.F.R. § 4.79, Diagnostic Code 6066. 

The Board considered whether a compensable rating is warranted under Diagnostic Code 6025, which provides a 10 percent rating for unilateral disorders of the lacrimal apparatus (epiphora, dacryocystitis, etc.), and a 20 percent rating for bilateral involvement. 38 C.F.R. § 4.79, Diagnostic Code 6025. While the Veteran experiences dry eyes, there is no indication that this is related to any disorder of the lacrimal apparatus. 

In summary, a compensable rating for dry eye syndrome is not warranted at any time during the appeal period.

Bilateral pinguecula

In August 2012, VA granted entitlement to service connection for bilateral pinguecula and assigned a noncompensable rating effective May 1, 2011. The Veteran disagreed and perfected this appeal. 

Pinguecula is evaluated based on disfigurement (diagnostic code 7800). 38 C.F.R. § 4.79, Diagnostic Code 6037. Disfigurement of the head, face or neck is assigned a 10 percent rating when there is one characteristic of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800. The 8 characteristics of disfigurement for purposes of evaluation are: scar 5 or more inches (13 or more centimeters in length); scar at least one-quarter inch (0.6 centimeters) at widest part; surfact countour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters) and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters). 

The VA eye examination in January 2011 showed pinguecula in both eyes. There was, however, no scarring. The Board reviewed the attached color photographs and does not note any obvious disfigurement. 

The March 2015 VA eye examiner indicated that the Veteran did not have scarring or disfigurement attributable to any eye condition. 

A June 2015 VA ophthalmology note documented binasal and bitemporal pinguecula on slit lamp examination.

On review, the Veteran's bilateral pinguecula is not manifested by at least one characteristic of disfigurement.  As such, entitlement to a compensable rating is not warranted at any time during the appeal period.  

Evidence of record does not suggest the Veteran is unemployable due to any of the service-connected disorders addressed herein and the Board declines to infer the issue of entitlement to a total disability rating based on individual unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the period since May 1, 2011, entitlement to a 10 percent rating for hypertension, and no more, is granted, subject to the laws and regulations governing the award of monetary benefits. 

For the period since May 1, 2011, entitlement to a compensable rating for dry eye syndrome is denied. 

For the period since May 1, 2011, entitlement to a compensable rating for bilateral pinguecula is denied. 

REMAND

Initially, the Board finds as to all issues remanded below that updated VA records must be obtained. See 38 C.F.R. § 3.159(c)(2). 

Tension headaches

In August 2012, VA granted entitlement to service connection for tension headaches and assigned a noncompensable rating effective May 1, 2011. The Veteran disagreed with the decision and in September 2013, VA increased the rating for tension headaches to 30 percent from September 6, 2012. In April 2014, the 30 percent rating was assigned from May 1, 2011. The Veteran subsequently perfected this appeal. 

Review of the claims folder shows that in December 2017, the Veteran underwent a VA headaches examination. This examination is relevant to the appeal issue and was added to the record following the June 2016 supplemental statement of the case. The Veteran has not waived RO jurisdiction of this evidence and a remand is necessary so that the RO can consider it in the first instance. See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2017). 

Left and right knees

In August 2012, VA granted entitlement to service connection for left knee osteoarthritis and a right knee strain. Each were assigned noncompensable evaluations effective May 1, 2011. The Veteran disagreed and perfected this appeal. In May 2016, VA increased the left knee rating to 10 percent from March 11, 2015; and the right knee rating to 10 percent from March 8, 2016, resulting in staged ratings. 

The Veteran most recently underwent a VA knee examination in March 2015. This examination addressed only the left knee and on review, the examination findings are inadequate in light of recent case law. See Correia v. McDonald, 28 Vet. App. 158 (2016) (requiring that rating examinations based on a limitation of motion include, among other things, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint); Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that examiners must estimate the functional loss that would occur during flare-ups and must name the precipitating and alleviating factors for the flare and estimate "per the veteran" the extent to which flares affect functional impairment). Thus, an additional examination is needed. 

Allergic rhinitis

In August 2012, VA granted entitlement to service connection for allergic rhinitis and assigned a noncompensable rating effective May 1, 2011. The Veteran disagreed and perfected this appeal. 

The Veteran most recently underwent a VA examination to address the severity of allergic rhinitis in January 2011, prior to discharge. At that time, she noted that during the spring and summer it was hard to breathe with her nasal passages swollen. On physical examination, there was no nasal obstruction or polyps and no rhinitis was noted. 

Considering the length of time since the last examination and the fact that it was conducted during a time when her condition was not apparently not active, additional examination is warranted. See 38 C.F.R. § 3.327 (2017); Ardison v. Brown, 6 Vet. App. 405, 408 (2017). 

Right shoulder strain

In August 2012, VA granted entitlement to service connection for right shoulder strain and assigned a noncompensable rating effective May 1, 2011. The Veteran disagreed and perfected this appeal. 

On review, the Veteran most recently underwent a VA examination to evaluate the severity of this condition in January 2011, prior to discharge from service. VA treatment records note continued complaints of shoulder pain. Under these circumstances, a current examination is needed. See 38 C.F.R. § 3.327. 

Accordingly, the case is REMANDED for the following action:

1. Request records from the VA Medical Center in Augusta, Georgia, to include any associated outpatient clinics, for the period from May 2016 to the present. If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Schedule the Veteran for a VA examination to determine the current severity of her bilateral knee disorders. The VBMS and Virtual VA folders must be available for review. In accordance with the latest worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to the right and left knees.

As part of the physical examination, the examiner must specifically test range of motion in both knees in active motion, passive motion, weight-bearing and nonweight-bearing, or provide an explanation as to why it is not possible to do so. If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins. 

The examiner must also address the severity, frequency and duration of any flare-ups for each of these joints; name the precipitating and alleviating factors for a flare up, and estimate "per the veteran" the extent to which flare-ups affect functional impairment.

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. Schedule the Veteran for a VA examination to determine the current severity of allergic rhinitis. The VBMS and Virtual VA folders must be available for review. In accordance with the latest worksheets for rating allergic rhinitis, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints. To the extent feasible, the examination should be scheduled when the condition is active (per the Veteran, spring or summer). 

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. Schedule the Veteran for a VA examination to determine the current severity of her right shoulder strain. The VBMS and Virtual VA folders must be available for review. In accordance with the latest worksheets for rating shoulder disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to the right shoulder.

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5. Thereafter, review the examination reports to ensure they are in complete compliance with the Remand directives. If the reports are deficient in any manner, implement corrective procedures at once.

6. The Veteran is to be notified that it is her responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

7. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the remanded issues. All evidence added to the record since the June 2016 supplemental statement of the case must be considered. If any benefit sought on appeal remains denied, the Veteran and her representative, if any, should be provided a supplemental statement of the case and given an appropriate opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


